Exhibit 10.6

EXECUTION VERSION

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL OR OTHER EVIDENCE OF ASSURANCE REASONABLY SATISFACTORY TO THE ISSUER
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

WARRANT TO PURCHASE

SHARES OF COMMON STOCK

OF

AMERICAN APPAREL, INC.

Expires February 18, 2018

 

No.: W-A-11-2    Number of Shares: 3,063,101 Date of Issuance: April 26, 2011   

FOR VALUE RECEIVED, the undersigned, American Apparel, Inc., a Delaware
corporation (together with its successors and assigns, the “Issuer”), hereby
certifies that Lion/Hollywood L.L.C. or its registered assigns is entitled to
subscribe for and purchase, during the Term (as hereinafter defined), in whole
or in part, up to Three Million Sixty-Three Thousand One Hundred and One
(3,063,101) shares (subject to adjustment as hereinafter provided) of duly
authorized, validly issued, fully paid and non-assessable Common Stock of the
Issuer, at an exercise price per share equal to the Warrant Price then in
effect, subject, however, to the provisions and upon the terms and conditions
hereinafter set forth. Capitalized terms used in this Warrant and not otherwise
defined herein shall have the respective meanings specified in Section 11
hereof.

1. Term. The term of this Warrant shall commence on the Original Issue Date and
shall expire at 11:59 p.m., New York City time, on February 18, 2018 (such
period being the “Term”).

2. Method of Exercise; Payment; Issuance of New Warrant; Transfer and Exchange.

(a) Time of Exercise. The purchase rights represented by this Warrant may be
exercised in whole at any time or in part during the Term.

(b) Method of Exercise. The Holder hereof may exercise this Warrant, in whole or
in part, by the surrender of this Warrant (with the exercise form attached
hereto duly executed) at the principal office of the Issuer, and by the payment
to the Issuer of an amount of consideration therefor equal to the Warrant Price
in effect on the date of such exercise multiplied by the



--------------------------------------------------------------------------------

number of shares of Warrant Stock with respect to which this Warrant is then
being exercised, payable at such Holder’s election (i) by certified or official
bank check or by wire transfer to an account designated by the Issuer, (ii) by
“cashless exercise” in accordance with the provisions of subsection (c) of this
Section 2, or (iii) by a combination of the foregoing methods of payment
selected by the Holder of this Warrant.

(c) Cashless Exercise. Notwithstanding any provisions herein to the contrary, if
the Per Share Market Value of one share of Common Stock on the date of exercise
is greater than the Warrant Price (at the date of calculation as set forth
below), in lieu of exercising this Warrant by payment of cash, the Holder may
exercise all or a portion of this Warrant by a cashless exercise and shall
receive the number of shares of Common Stock equal to an amount (as determined
below) by surrender of this Warrant at the principal office of the Issuer
together with the properly endorsed exercise form (in the form attached hereto)
in which event the Issuer shall issue to the Holder a number of shares of Common
Stock computed using the following formula:

 

X = Y    –    (A)(Y)       B

 

Where    X =    the number of shares of Common Stock to be issued to the Holder
pursuant to the exercise of this Warrant by cashless exercise.    Y =    the
number of shares of Common Stock purchasable upon exercise of all of the Warrant
or, if only a portion of the Warrant is being exercised by cashless exercise,
the portion of the Warrant being so exercised.    A =    the Warrant Price.    B
=    the Per Share Market Value on (i) the Trading Day immediately prior to the
date of exercise in the event that such exercise occurs prior to the close of
trading on such date of exercise or (ii) on the date of exercise in the event
that such exercise occurs after the close of trading on such date of exercise.

(d) Issuance of Stock Certificates. In the event of any exercise of this Warrant
in accordance with and subject to the terms and conditions hereof, certificates
for the shares of Warrant Stock so purchased shall be dated the date of such
exercise and delivered to the Holder hereof within a reasonable time, not
exceeding three (3) Trading Days after such exercise (the “Delivery Date”) or,
at the request of the Holder (provided that the Warrant Stock is then freely
tradeable under Rule 144 under the Securities Act), issued and delivered to the
Depository Trust Company (“DTC”) account of the Holder or its designee on the
Holder’s behalf via the Deposit Withdrawal Agent Commission System (“DWAC”)
within a reasonable time, not exceeding three (3) Trading Days after such
exercise, and the Holder hereof shall be deemed for all purposes to be the
holder of the shares of Warrant Stock so purchased as of the date of such
exercise. Notwithstanding the foregoing to the contrary, the Issuer or its
transfer agent shall only be obligated to issue and deliver the shares to the
DTC on a holder’s behalf via DWAC if the Issuer and its transfer agent are
participating in DTC through the DWAC system. The Holder shall deliver this
original Warrant, or an indemnification undertaking with respect to such

 

2



--------------------------------------------------------------------------------

Warrant in the case of its loss, theft or destruction, at such time that this
Warrant is fully exercised. With respect to partial exercises of this Warrant,
the Issuer shall keep written records of the number of shares of Warrant Stock
exercised as of each date of exercise.

(e) Transferability of Warrant. Subject to Section 2(g) hereof, this Warrant
(together with all rights and obligations hereunder) may be transferred by a
Holder, in whole or in part, without the consent of the Issuer. If transferred
pursuant to this paragraph, this Warrant may be transferred on the books of the
Issuer by the Holder hereof in person or by duly authorized attorney, and new
Warrant(s) shall be made and delivered by the Issuer to reflect such transfer,
upon surrender of this Warrant at the principal office of the Issuer, properly
endorsed (by the Holder executing an assignment in the form attached hereto) and
upon payment of any necessary transfer tax imposed upon such transfer. This
Warrant is exchangeable at the principal office of the Issuer for Warrants to
purchase the same aggregate number of shares of Warrant Stock, each new Warrant
to represent the right to purchase such number of shares of Warrant Stock as the
Holder hereof shall designate at the time of such exchange. All new Warrants
issued on transfers or exchanges (i) shall be dated the Original Issue Date,
(ii) shall be identical to this Warrant except as to the number of shares of
Warrant Stock issuable pursuant thereto and (iii) shall be delivered to the
Holder within a reasonable time, not exceeding three (3) Trading Days after
written notice to the Issuer of such Holder’s request for such transfer or
exchange. All expenses (other than transfer taxes) and charges related to the
preparation, execution and delivery of any new Warrants by the Issuer pursuant
to this Section 2(e) shall be paid by the Issuer.

(f) Continuing Rights of Holder. The Issuer will, at the time of or at any time
after each exercise of this Warrant, upon the request of the Holder hereof,
acknowledge in writing the extent, if any, of its continuing obligation to
afford to such Holder all rights to which such Holder shall continue to be
entitled after such exercise in accordance with the terms of this Warrant,
provided that if any such Holder shall fail to make any such request, the
failure shall not affect the continuing obligation of the Issuer to afford such
rights to such Holder.

(g) Compliance with Securities Laws.

(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the shares of Warrant Stock to be issued upon exercise hereof are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Warrant Stock to be issued
upon exercise hereof except pursuant to an effective registration statement, or
an exemption from registration, under the Securities Act and any applicable
state securities laws.

(ii) Except as provided in paragraph (iii) below, this Warrant and all
certificates representing shares of Warrant Stock issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially the following form:

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD,

 

3



--------------------------------------------------------------------------------

TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN
OPINION OF COUNSEL OR OTHER EVIDENCE OF ASSURANCE REASONABLY SATISFACTORY TO THE
ISSUER THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

(iii) The Issuer agrees to reissue this Warrant or certificates representing any
of the Warrant Stock, without the legend set forth above if at such time, prior
to making any transfer of any such securities, the Holder shall give written
notice to the Issuer describing the manner and terms of such transfer. Such
proposed transfer will not be effected until: (a) either (i) the Issuer has
received an opinion of counsel reasonably satisfactory to the Issuer, to the
effect that the registration of such securities under the Securities Act is not
required in connection with such proposed transfer, (ii) a registration
statement under the Securities Act covering such proposed disposition has been
filed by the Issuer with the Securities and Exchange Commission and has become
effective under the Securities Act and the Holder has represented that the
Warrant Stock has been or will be sold, (iii) the Issuer has received other
evidence reasonably satisfactory to the Issuer that such registration and
qualification under the Securities Act and applicable state securities laws are
not required, or (iv) the Holder provides the Issuer with reasonable assurances
acceptable to the Issuer that such security can be sold pursuant to Rule 144
under the Securities Act; and (b) either (i) the Issuer has received an opinion
of counsel reasonably satisfactory to the Issuer, to the effect that
registration or qualification under the securities or “blue sky” laws of any
state is not required in connection with such proposed disposition, or
(ii) compliance with applicable state securities or “blue sky” laws has been
effected or a valid exemption exists with respect thereto. The Issuer will
respond to any such notice from a Holder within three (3) Trading Days. In the
case of any proposed transfer under this Section 2(g), the Issuer will use
reasonable efforts, at the Holder’s expense, to comply with any such applicable
state securities or “blue sky” laws, but shall in no event be required, (x) to
qualify to do business in any state where it is not then qualified, or (y) to
take any action that would subject it to tax or to the general service of
process in any state where it is not then subject. The restrictions on transfer
contained in this Section 2(g) shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Warrant. Whenever a certificate representing the Warrant Stock is
required to be issued to the Holder without a legend, in lieu of delivering
physical certificates representing the Warrant Stock, the Issuer shall use its
reasonable best efforts to cause its transfer agent to electronically transmit
the Warrant Stock to the Holder by crediting the account of the Holder’s prime
broker with DTC through its DWAC system (to the extent not inconsistent with any
provisions of this Warrant). Notwithstanding the foregoing to the contrary, the
Issuer or its transfer agent shall only be obligated to issue and deliver the
shares to the DTC on a holder’s behalf via DWAC if such exercise is in
connection with a sale and the Issuer and its transfer agent are participating
in DTC through the DWAC system.

 

4



--------------------------------------------------------------------------------

(h) No Rights as Stockholder. A Warrant does not entitle the Holder thereof to
any of the rights of a stockholder of the Issuer, including, without limitation,
the right to receive dividends or other distributions, exercise any preemptive
rights to vote or to consent or to receive notice as stockholders in respect of
the meetings of stockholders or the election of directors of the Issuer or any
other matter.

(i) Warrant PIK Payment. Upon exercise of this Warrant after the Realization
Date (as defined in the Credit Agreement), to the extent the Issuer does not
have sufficient authorized and unissued shares of Common Stock (after taking
into account then currently reserved shares) to legally issue the shares of
Common Stock to which the Holder is entitled upon such exercise, in lieu of
issuing shares of Common Stock upon such exercise that are not then currently
reserved, the Issuer shall pay on the date of exercise of this Warrant to
Lion/Hollywood L.L.C. a Warrant PIK Payment (as defined in the Credit Agreement)
equal to (x) the number of shares of Common Stock issuable upon the exercise of
this Warrant that are not authorized to be legally issued, multiplied by (y) at
the Issuer’s option, either (A) the Per Share Market Value on the last Trading
Day immediately preceding the applicable exercise date or (B) the difference
between the Per Share Market Value on the last Trading Day immediately preceding
the applicable exercise date and the then applicable Warrant Price; provided
that, in the case of this clause (B), Lion/Hollywood L.L.C. shall not be
required to pay the Warrant Price upon such exercise (and any such payment
already made shall be returned to Lion/Hollywood L.L.C.); provided, further,
that the Issuer may elect, at its option, to instead pay such Warrant PIK
Payment to Lion/Hollywood L.L.C., to the extent that Lion/Hollywood L.L.C. is
the then Holder of this Warrant, or otherwise to the applicable Holder, on the
date of the exercise of this Warrant in immediately available funds in cash.

3. Stock Fully Paid; Reservation and Listing of Shares; Covenants.

(a) Stock Fully Paid. The Issuer represents, warrants, covenants and agrees that
all shares of Warrant Stock which may be issued upon the exercise of this
Warrant or otherwise hereunder will, when issued in accordance with the terms of
this Warrant, be duly authorized, validly issued, fully paid and nonassessable
and free from all taxes, liens and charges (other than liens or charges created
by the Holder and any income taxes attributable to the issuance and delivery of
Common Stock upon exercise of this Warrant). The Issuer agrees that the shares
of Warrant Stock so issued will be deemed to have been issued to the Holder as
of the close of business on the date on which this Warrant and payment of the
Warrant Price are delivered to the Issuer in accordance with the terms of this
Warrant, notwithstanding that the stock transfer books of the Issuer may then be
closed or certificates representing such shares of Warrant Stock may not be
actually delivered on such date. The Issuer further covenants and agrees that
during the period within which this Warrant may be exercised, the Issuer will at
all times have authorized and reserved for the purpose of issuance upon exercise
of this Warrant a number of shares of Common Stock equal to at least the
aggregate number of shares of Common Stock necessary to provide for the exercise
of this Warrant, as such necessary number of shares of Common Stock may be
adjusted from time to time pursuant to Section 4 hereof; provided, however, that
this sentence does not apply to the extent the Issuer does not have sufficient
authorized and unissued shares of Common Stock to reserve the shares of Common
Stock issuable upon exercise of this Warrant, unless and until the Issuer does
have such sufficient authorized and unissued shares of Common Stock.

 

5



--------------------------------------------------------------------------------

(b) Reservation. If any shares of Common Stock required to be reserved for
issuance upon exercise of this Warrant or as otherwise provided hereunder
require registration or qualification with any governmental authority under any
federal or state law before such shares may be so issued, the Issuer will in
good faith use its best efforts as expeditiously as possible at its expense to
cause such shares to be duly registered or qualified. If the Issuer shall list
or cause to have quoted any shares of Common Stock on any securities exchange or
market it will, at its expense, list or cause to have quoted thereon, maintain
and increase when necessary such listing or quotation, of, all shares of Warrant
Stock from time to time issued upon exercise of this Warrant or as otherwise
provided hereunder, and, to the extent permissible under the applicable
securities exchange rules, all unissued shares of Warrant Stock which are at any
time issuable hereunder, so long as any shares of Common Stock shall be so
listed or quoted. The Issuer will also so list or cause to have quoted on each
securities exchange or market, and will maintain such listing or quotation of,
any other securities which the Holder of this Warrant shall be entitled to
receive upon the exercise of this Warrant if at the time any securities of the
same class shall be listed or quoted on such securities exchange or market by
the Issuer.

(c) Covenants.

(i) The Issuer shall not by any action including, without limitation, amending
the certificate of incorporation or the by-laws of the Issuer, or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other action, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate to protect the rights of the Holder
hereof against dilution (to the extent specifically provided herein) or
impairment. Without limiting the generality of the foregoing, the Issuer will
(A) not permit the par value, if any, of its Common Stock to exceed the then
effective Warrant Price, (B) not amend or modify any provision of the
certificate of incorporation or by-laws of the Issuer in any manner that would
adversely affect the rights of the Holders of the Warrants, (C) take all such
action as may be reasonably necessary in order that the Issuer may validly and
legally issue fully paid and nonassessable shares of Common Stock, free and
clear of any liens, claims, encumbrances and restrictions (other than as
provided herein) upon the exercise of this Warrant, and (D) use its best efforts
to obtain all such authorizations, exemptions or consents from its stockholders
and any public regulatory body having jurisdiction thereof as may be reasonably
necessary to enable the Issuer to perform its obligations under this Warrant.

(ii) The Issuer covenants that it will use commercially reasonable efforts to
timely file all reports and other documents required to be filed by it under the
Exchange Act other than Form 8-K reports (or, if the Issuer is not subject to
such reporting requirements, it will, upon the request of any Holder, make
publicly available such information as necessary to permit sales pursuant to
Rule 144 under the Securities Act), and it will use commercially reasonable
efforts to take such further action as any Holder may reasonably request, in
each case to the extent required from time to time to enable such holder to sell
the Warrants without registration under the Securities Act within the limitation
of the exemptions provided by (A) Rule 144 under the Securities

 

6



--------------------------------------------------------------------------------

Act, as such rules may be amended from time to time, or (B) any successor rule
or regulation hereafter adopted by the U.S. Securities and Exchange Commission.
Upon the written request of any Holder, the Issuer will deliver to such Holder a
written statement as to whether it has complied with such requirements.

(d) Loss, Theft, Destruction of Warrants. Upon receipt of evidence satisfactory
to the Issuer of the ownership of and the loss, theft, destruction or mutilation
of any Warrant and, in the case of any such loss, theft or destruction, upon
receipt of indemnity or security reasonably satisfactory to the Issuer or, in
the case of any such mutilation, upon surrender and cancellation of such
Warrant, the Issuer will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Warrant, a new Warrant of like tenor and representing the
right to purchase the same number of shares of Common Stock.

4. Adjustment of Warrant Price and Number of Shares Issuable Upon Exercise. The
Warrant Price and the Warrant Share Number shall be subject to adjustment from
time to time as set forth in this Section 4. The Issuer shall give the Holder
notice of any event described below which requires an adjustment pursuant to
this Section 4 in accordance with the notice provisions set forth in Section 5.

(a) Recapitalization, Reorganization, Reclassification, Consolidation, Merger or
Sale. In case the Issuer after the Original Issue Date shall do any of the
following (each, a “Triggering Event”): (i) consolidate or merge with or into
any other Person and the Issuer shall not be the continuing or surviving
corporation of such consolidation or merger, or (ii) permit any other Person to
consolidate with or merge into the Issuer and the Issuer shall be the continuing
or surviving Person but, in connection with such consolidation or merger, any
Capital Stock of the Issuer shall be changed into or exchanged for securities of
any other Person or cash or any other property, or (iii) effect a share exchange
or similar transaction with any other Person, or (iv) transfer all or
substantially all of its properties or assets to any other Person, or (v) effect
a capital reorganization or reclassification of its Capital Stock (other than
any transaction covered by Section 4(b) hereof), then, and as a condition to
each such Triggering Event, proper and adequate provision shall be made so that,
upon the basis and the terms and in the manner provided in this Warrant, the
Holder of this Warrant shall be entitled upon the exercise hereof at any time
after the consummation of such Triggering Event, to the extent this Warrant is
not exercised in full prior to such Triggering Event, to receive at the Warrant
Price in effect at the time immediately prior to the consummation of such
Triggering Event in lieu of the Common Stock issuable upon such exercise of this
Warrant prior to such Triggering Event, the number or amount of the securities,
cash and property to which such Holder would have been entitled upon the
consummation of such Triggering Event if such Holder had exercised the rights
represented by this Warrant immediately prior thereto (including the right of a
shareholder to elect the type of consideration it will receive upon a Triggering
Event), subject to adjustments (subsequent to such corporate action) as nearly
equivalent as possible to the adjustments provided for elsewhere in this
Section 4. In determining the kind and amount of cash, securities or other
property receivable upon exercise of this Warrant following the consummation of
such Triggering Event, if the holders of Common Stock have the right to elect
the kind or amount of consideration receivable upon consummation of such
Triggering Event, then the Holder shall have the right to make a similar
election upon exercise of this Warrant with respect to the kind and amount of
cash, securities and/or other property which the Holder will receive upon
exercise of this Warrant.

 

7



--------------------------------------------------------------------------------

(b) Stock Dividends, Subdivisions and Combinations. If at any time the Issuer
shall:

(i) make or issue, or set a record date for the holders of the Common Stock for
the purpose of entitling them to receive, a dividend payable in, or other
distribution of, shares of Common Stock,

(ii) subdivide or reclassify its outstanding shares of Common Stock into a
larger number of shares of Common Stock, or

(iii) combine or reclassify its outstanding shares of Common Stock into a
smaller number of shares of Common Stock,

then (1) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of the record date for such
dividend or distribution or the effective date of such subdivision, combination
or reclassification shall be adjusted to equal the number of shares of Common
Stock which a record holder of the same number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such record date or
effective date would own or be entitled to receive after such date, and (2) the
Warrant Price then in effect shall be adjusted to equal (A) the Warrant Price in
effect immediately prior to such record date or effective date multiplied by the
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the adjustment divided by (B) the new number of shares of
Common Stock for which this Warrant is exercisable immediately after such
adjustment as determined in accordance with this Section 4(b).

(c) Certain Other Distributions. If at any time the Issuer shall make or issue,
or set a record date for the holders of the Common Stock for the purpose of
entitling them to receive, any dividend or other distribution of:

(i) cash (other than a regular cash dividend payable out of surplus or net
profits legally available for the payment of dividends under the laws of the
jurisdiction of incorporation of the Issuer on a quarterly, semi-annual or
annual basis pursuant to a publicly announced dividend policy),

(ii) any evidences of indebtedness of the Issuer or any of its Subsidiaries, or
any shares of Capital Stock of any Person or any other securities or property of
any nature whatsoever of any Person (other than cash, Common Stock Equivalents
or Additional Shares of Common Stock), or

(iii) any warrants or other rights to subscribe for or purchase any evidences of
indebtedness of the Issuer or any of its Subsidiaries, any shares of Capital
Stock of any Person or any other securities or property of any nature whatsoever
of any Person (other than cash, Common Stock Equivalents or Additional Shares of
Common Stock),

then (1) the number of shares of Common Stock for which this Warrant is
exercisable shall be adjusted to equal the product of the number of shares of
Common Stock for which this Warrant

 

8



--------------------------------------------------------------------------------

is exercisable immediately prior to such adjustment multiplied by a fraction
(A) the numerator of which shall be the Per Share Market Value of Common Stock
at the date of taking such record and (B) the denominator of which shall be such
Per Share Market Value minus the amount allocable to one share of Common Stock
of any such cash so distributable and of the Fair Market Value of any and all
such evidences of indebtedness, shares of stock, other securities or property or
warrants or other subscription or purchase rights so distributable, and (2) the
Warrant Price then in effect shall be adjusted to equal (A) the Warrant Price
then in effect multiplied by the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to the adjustment divided by (B) the
new number of shares of Common Stock for which this Warrant is exercisable
immediately after such adjustment. A reclassification of the Common Stock (other
than a change in par value, or from par value to no par value or from no par
value to par value) into shares of Common Stock and shares of any other class of
stock shall be deemed a distribution by the Issuer to the holders of its Common
Stock of such shares of such other class of stock within the meaning of this
Section 4(c) and, if the outstanding shares of Common Stock shall be changed
into a larger or smaller number of shares of Common Stock as a part of such
reclassification, such change shall be deemed a subdivision, combination or
reclassification, as the case may be, of the outstanding shares of Common Stock
within the meaning of Section 4(b).

(d) Issuance of Additional Shares of Common Stock.

(i) In the event the Issuer shall at any time following the Original Issue Date
sell or issue any Additional Shares of Common Stock (otherwise than as provided
in the foregoing subsections (a) through (c) of this Section 4) without
consideration or at a price per share that is lower than the Per Share Market
Value on the last Trading Day immediately preceding the earlier of the date of
announcement of such sale or issuance and the date on which the price for such
sale or issuance is agreed or fixed, then the number of shares of Common Stock
for which this Warrant is exercisable immediately after such sale or issuance
shall be adjusted to equal the number determined by multiplying the number of
shares of Common Stock for which this Warrant is exercisable immediately prior
to such sale or issuance by a fraction, (i) the numerator of which shall be the
number of shares of Common Stock outstanding immediately after such sale or
issuance and (ii) the denominator of which shall be (x) the number of shares of
Common Stock which the aggregate consideration received for such sale or
issuance would purchase at such Per Share Market Value plus (y) the number of
shares of Common Stock outstanding immediately prior to such sale or issuance.
In such event, the Warrant Price shall be adjusted to that price determined by
multiplying the Warrant Price then in effect by a fraction, the numerator of
which is the number of shares of Common Stock issuable upon the exercise of this
Warrant before such adjustment, and the denominator of which is the new number
of shares of Common Stock issuable upon exercise of this Warrant determined in
accordance with the immediately preceding sentence.

(ii) No adjustment of the number of shares of Common Stock for which this
Warrant shall be exercisable shall be made under paragraph (i) of this
Section 4(d) upon the issuance of any Additional Shares of Common Stock which
are issued pursuant to the exercise of any Common Stock Equivalents, if any such
adjustment shall previously have been made upon the issuance of such Common
Stock Equivalents (or upon the issuance of any warrant or other rights therefor)
pursuant to Section 4(e).

 

9



--------------------------------------------------------------------------------

(e) Issuance of Common Stock Equivalents. If at any time the Issuer shall take a
record of the holders of its Common Stock for the purpose of entitling them to
receive a distribution of, or shall in any manner (whether directly or by
assumption in a merger in which the Issuer is the surviving corporation) issue
or sell, any Common Stock Equivalents, whether or not the rights to exchange or
convert thereunder are immediately exercisable, and the price per share for
which the Common Stock is issuable upon such conversion or exchange shall be
less than the Per Share Market Value on the last Trading Day immediately
preceding the earliest of such record date, the date of announcement of such
sale or issuance and the date on which the price for such sale or issuance is
agreed or fixed, or if, after any such issuance of Common Stock Equivalents, the
price per share for which Additional Shares of Common Stock may be issuable
thereafter is amended or adjusted, and such price as so amended or adjusted
shall be less than the Per Share Market Value on the last Trading Day
immediately preceding the date of such amendment or adjustment, then the Warrant
Price then in effect shall be adjusted as provided in Section 4(d). For purposes
of the adjustment provided for in Section 4(d), the shares of Common Stock
issuable upon the conversion or exchange of any such Common Stock Equivalent
purchase shall be deemed to be issued and outstanding as of the date of such
sale and issuance of such Common Stock Equivalent. No further adjustments of the
number of shares of Common Stock for which this Warrant is exercisable and the
Warrant Price then in effect shall be made upon the actual issue of such Common
Stock upon conversion or exchange of such Common Stock Equivalents.

(f) Superseding Adjustment. If, at any time after any adjustment of the number
of shares of Common Stock for which this Warrant is exercisable and the Warrant
Price then in effect shall have been made pursuant to Section 4(e) as the result
of any sale or issuance of Common Stock Equivalents, and (i) such Common Stock
Equivalents, or the right of conversion or exchange in such Common Stock
Equivalents, shall expire, and all or a portion of such or the right of
conversion or exchange with respect to all or a portion of such Common Stock
Equivalents, as the case may be, shall not have been exercised, or (ii) the
consideration per share for which shares of Common Stock are issuable pursuant
to such Common Stock Equivalents changes, then such previous adjustment shall be
rescinded and annulled and the Additional Shares of Common Stock which were
deemed to have been issued by virtue of the computation made in connection with
the adjustment so rescinded and annulled shall no longer be deemed to have been
issued by virtue of such computation. Upon the occurrence of an event set forth
in this Section 4(f), there shall be a recomputation made of the effect of such
Common Stock Equivalents on the basis of: (i) treating the number of Additional
Shares of Common Stock theretofore actually issued or issuable pursuant to the
previous exercise of Common Stock Equivalents or any such right of conversion or
exchange, as having been issued on the date or dates of any such exercise and
for the consideration actually received and receivable therefor, and
(ii) treating any such Common Stock Equivalents which then remain outstanding as
having been granted or issued immediately after the time of such change of the
consideration per share for which Additional Shares of Common Stock are issuable
under such Common Stock Equivalents; whereupon a new adjustment of the number of
shares of Common Stock for which this Warrant is exercisable and the Warrant
Price then in effect shall be made, which new adjustment shall supersede the
previous adjustment so rescinded and annulled.

 

10



--------------------------------------------------------------------------------

(g) Other Provisions applicable to Adjustments under this Section. The following
provisions shall be applicable to the making of adjustments of the number of
shares of Common Stock for which this Warrant is exercisable and the Warrant
Price then in effect provided for in this Section 4:

(i) Computation of Consideration. To the extent that any Additional Shares of
Common Stock or any Common Stock Equivalents (or any warrants or other rights
therefor) shall be issued for cash consideration, the consideration received by
the Issuer therefor shall be the amount of the cash received by the Issuer
therefor, or, if such Additional Shares of Common Stock or Common Stock
Equivalents are offered by the Issuer for subscription, the subscription price,
or, if such Additional Shares of Common Stock or Common Stock Equivalents are
sold to underwriters or dealers for public offering without a subscription
offering, the initial public offering price (in any such case subtracting any
amounts paid or receivable for accrued interest or accrued dividends and without
taking into account any compensation, discounts or expenses paid or incurred by
the Issuer for and in the underwriting of, or otherwise in connection with, the
issuance thereof). In connection with any merger or consolidation in which the
Issuer is the surviving corporation (other than any consolidation or merger in
which the previously outstanding shares of Common Stock of the Issuer shall be
changed to or exchanged for the stock or other securities of another
corporation), the amount of consideration received by the Issuer in respect of
its issuance of any Additional Shares of Common Stock or Common Stock
Equivalents in such merger or consolidation shall be deemed to be the Fair
Market Value of such portion of the assets and business of the nonsurviving
corporation as the Board may determine to be attributable to such Additional
Shares of Common Stock or Common Stock Equivalents, as the case may be. The
consideration for any Additional Shares of Common Stock issuable pursuant to any
warrants or other rights to subscribe for or purchase the same shall be the
consideration received by the Issuer for issuing such warrants or other rights
plus the additional consideration payable to the Issuer upon exercise of such
warrants or other rights. The consideration for any Additional Shares of Common
Stock issuable pursuant to the terms of any Common Stock Equivalents shall be
the consideration received by the Issuer for issuing warrants or other rights to
subscribe for or purchase such Common Stock Equivalents, plus the consideration
paid or payable to the Issuer in respect of the subscription for or purchase of
such Common Stock Equivalents, plus the additional consideration, if any,
payable to the Issuer upon the exercise of the right of conversion or exchange
in such Common Stock Equivalents. In the event any consideration received by the
Issuer for any securities consists of property other than cash or securities
acquired in exchange therefor, the value thereof at the time of issuance or as
otherwise applicable shall be equal to the Fair Market Value of such property or
such securities. In the event Common Stock is issued with other shares or
securities or other assets of the Issuer for consideration which covers both,
the consideration computed as provided in this Section 4(g)(i) shall be
allocated among such securities and assets as determined in good faith by the
Board.

(ii) Timing of Adjustments. The adjustments required by this Section 4 shall be
made whenever and as often as any specified event requiring an adjustment shall
occur, except that any adjustment of the number of shares of Common Stock for
which this Warrant is exercisable that would otherwise be required may be
postponed (except in the case of a subdivision, combination or reclassification
of shares of the Common Stock, as provided for in Section 4(b)) up to but not
beyond the date of exercise if such

 

11



--------------------------------------------------------------------------------

adjustment either by itself or with other adjustments not previously made adds
or subtracts less than one-half percent (0.5%) of the shares of Common Stock for
which this Warrant is exercisable immediately prior to the making of such
adjustment; provided, however, that the Issuer upon request shall deliver to the
Holder a due bill or other appropriate instrument evidencing the Holder’s right
to receive such additional shares, upon the occurrence of the event requiring
such adjustment. Any adjustment representing a change of less than such minimum
amount (except as aforesaid) which is postponed shall be carried forward and
made as soon as such adjustment, together with other adjustments required by
this Section 4 and not previously made, would result in a minimum adjustment or
on the date of exercise. For the purpose of any adjustment, any specified event
shall be deemed to have occurred at the close of business on the date of its
occurrence.

(iii) Fractional Interests. In computing adjustments under this Section 4,
fractional interests in Common Stock shall be taken into account to the nearest
one one-hundredth (1/100th) of a share and calculations of dollar amounts shall
be made to the nearest one-tenth (1/10th) of a cent.

(iv) When Adjustment Not Required. If the Issuer shall take a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to stockholders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the taking
of such record and any such adjustment previously made in respect thereof shall
be rescinded and annulled.

(v) Adjustment for Unspecified Actions. If the Issuer takes any action affecting
the Common Stock, other than actions described in this Section 4, which in the
opinion of the Board would materially and adversely affect the exercise rights
of the Holder, the Warrant Price and/or the number of shares of Common Stock
received upon exercise of the Warrant shall be adjusted for the Holder’s
benefit, to the extent permitted by law, in such manner, and at such time, as
the Board after consultation with the Holder shall reasonably determine to be
equitable in the circumstances.

(vi) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 4, the Issuer shall take any action which is necessary,
including obtaining regulatory, NYSE Amex (or any other applicable securities
exchange or market) or stockholder approvals or exemptions, in order that the
Issuer may thereafter validly and legally issue as fully paid and nonassessable
all shares of Common Stock that the Holder is entitled to receive upon exercise
of this Warrant pursuant to this Section 4, it being understood that the Issuer
shall not be required to seek the consent of any Holder prior to the taking of
any action which would require an adjustment pursuant to this Section 4.

(vii) Adjustment Rules. Any adjustments pursuant to this Section 4 shall be made
successively whenever an event referred to herein shall occur. If an adjustment
in

 

12



--------------------------------------------------------------------------------

Warrant Price made hereunder would reduce the Warrant Price to an amount below
par value of the Common Stock, then such adjustment in Warrant Price made
hereunder shall reduce the Warrant Price to the par value of the Common Stock.

(viii) Adjustments Pursuant to Credit Agreement. In the event of an Equity Sale,
Convertible Sale or Debt Exchange (as such terms are defined in the Credit
Agreement) to which the adjustments in Section 5.14(b) or Section 5.16(a) of the
Credit Agreement apply, no adjustments shall be required pursuant to this
Section 4 for such Equity Sale, Convertible Sale or Debt Exchange, and the only
adjustments required shall be those required by Section 5.14(b) and
Section 5.16(a) of the Credit Agreement.

(h) Form of Warrant after Adjustments. The form of this Warrant need not be
changed because of any adjustments in the Warrant Price or the number and kind
of Securities purchasable upon the exercise of this Warrant.

(i) Escrow of Warrant Stock. If after any property becomes distributable
pursuant to this Section 4 by reason of the taking of any record of the holders
of Common Stock, but prior to the occurrence of the event for which such record
is taken, and the Holder exercises this Warrant, any shares of Common Stock
issuable upon exercise by reason of such adjustment shall be deemed the last
shares of Common Stock for which this Warrant is exercised (notwithstanding any
other provision to the contrary herein) and such shares or other property shall
be held in escrow for the Holder by the Issuer to be issued to the Holder upon
and to the extent that the event actually takes place, upon payment of the
current Warrant Price. Notwithstanding any other provision to the contrary
herein, if the event for which such record was taken fails to occur or is
rescinded, then such escrowed shares shall be cancelled by the Issuer and
escrowed property returned.

5. Notice of Adjustments. Whenever the Warrant Price or Warrant Share Number
shall be adjusted pursuant to Section 4 hereof (for purposes of this Section 5,
each an “adjustment”), the Issuer shall cause its Chief Financial Officer to
prepare and execute a certificate setting forth, in reasonable detail, the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated (including a description of the basis on which the
Board made any determination hereunder), and the Warrant Price and Warrant Share
Number after giving effect to such adjustment, and shall cause copies of such
certificate to be delivered to the Holder of this Warrant no later than promptly
(and in no event later than one business day) after each event giving rise to an
adjustment. Any dispute between the Issuer and the Holder of this Warrant with
respect to the matters set forth in such certificate shall, at the option of the
Holder of this Warrant or the Issuer, be resolved pursuant to the Appraisal
Procedure. In the event of a transfer of all or a portion of this Warrant
pursuant to the terms hereof resulting in multiple Holders of portions of this
Warrant, a majority in interest of Holders shall act on behalf of all Holders
with respect to any disputes, including, but not limited to, with respect to the
Appraisal Procedure.

6. Fractional Shares. No fractional shares of Warrant Stock will be issued in
connection with any exercise hereof, but in lieu of such fractional shares, the
Issuer shall round the number of shares to be issued upon exercise up or down to
the nearest whole number of shares.

 

13



--------------------------------------------------------------------------------

7. Charges, Taxes and Expenses. Issuance of certificates for shares of Common
Stock to the Holder upon the exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax or other incidental expense
in respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Issuer.

8. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a business day, then such action may be taken or such right may be
exercised on the next succeeding day that is a business day.

9. Registry of Warrant. The Issuer shall maintain at its principal office or
agency a registry showing the name and address of the Holder as the registered
holder of this Warrant. This Warrant may be surrendered for exchange or
exercise, in accordance with its terms, at the office of the Issuer, and the
Issuer shall be entitled to rely in all respects, prior to written notice to the
contrary, upon such registry.

10. Prohibited Actions. The Issuer agrees that it will not take any action which
would entitle the Holder to an adjustment of the Warrant Price if the total
number of shares of Common Stock issuable after such action upon exercise of
this Warrant, together with all shares of Common Stock then outstanding and all
shares of Common Stock then issuable upon the exercise of all outstanding
options, warrants, conversion and other rights, would exceed the total number of
shares of Common Stock then authorized by its certificate of incorporation.

11. Definitions. For the purposes of this Warrant, the following terms have the
following meanings:

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such Person, whether
through the ownership of voting securities by contract or otherwise.

“Additional Shares of Common Stock” means all shares of Common Stock issued by
the Issuer after the Original Issue Date, and all shares of Other Common, if
any, issued by the Issuer after the Original Issue Date, except: (i) securities
issued (other than for cash) in connection with a merger, acquisition, or
consolidation involving a Person that is not an Affiliate of the Issuer or its
Affiliates which has been duly approved by the Board, (ii) securities issued
pursuant to the conversion or exercise of convertible or exercisable securities
issued or outstanding on or prior to the Original Issue Date, including, but not
limited to, securities issued pursuant to the MSD Warrants (so long as the
conversion terms or exercise price of any such securities are not amended to
lower such price and/or adversely affect the Holders), (iii) the Warrant Stock,
(iv) Common Stock issued or the issuance or grants of options to purchase Common
Stock pursuant to the Issuer’s stock option plans and employee stock purchase
plans outstanding as they exist from time to time or employment agreements with
employees of the Issuer or its Subsidiaries if the purchase price or exercise
price per share, as applicable, of Common Stock on the date of such issuance or
grant equals or exceeds the Per Share Market Value on the date of such issuance
or grant and (v) any securities issued pursuant to the exercise of the Other
Lion Warrants.

 

14



--------------------------------------------------------------------------------

“Appraisal Procedure” means a procedure whereby two Independent Appraisers, one
chosen by the Issuer and one by the Holder (or if there is more than one Holder,
a majority in interest of Holders), shall mutually agree upon the determinations
then the subject of appraisal. Each party shall deliver a notice to the other
appointing its appraiser within ten (10) days after the Appraisal Procedure is
invoked. If within thirty (30) days after appointment of the two appraisers they
are unable to agree upon the amount in question, a third Independent Appraiser
shall be chosen within ten (10) days thereafter by the mutual consent of such
first two appraisers or, if such first two appraisers fail to agree upon the
appointment of a third appraiser, such appointment shall be made by the American
Arbitration Association, or any organization successor thereto, from a panel of
arbitrators having experience in the appraisal of the subject matter to be
appraised. The decision of the third appraiser so appointed and chosen shall be
given within thirty (30) days after the selection of such third appraiser. If
three appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than twice the amount by which
the other determination is disparate from the middle determination, then the
determination of such appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive on the Issuer and the Holder or Holders; otherwise, the average of
all three determinations shall be binding and conclusive on the Issuer and the
Holder or Holders. The costs of conducting any Appraisal Procedure shall be
shared equally by the Holder or Holders, on the one hand, and the Issuer, on the
other hand, except (A) the fees and expenses of the appraiser appointed by the
Issuer and any other costs incurred by the Issuer shall be borne by the Issuer,
(B) the fees and expenses of the appraiser appointed by the Holder or Holders
and any other costs incurred by the Holder or Holders shall be borne by such
Holder or Holders, and (C) if such Appraisal Procedure shall result in a
determination that is disparate by 10% or more from the Issuer’s initial
determination, all costs of conducting such Appraisal Procedure shall be borne
by the Issuer; provided, that, in the event that there are multiple Holders of
portions of this Warrant, a majority in interest of Holders shall act on behalf
of all Holders with respect to any Appraisal Procedure and the Issuer in no
event will be required to bear the costs and expenses of more than one counsel
representing such Holders.

“Board” shall mean the Board of Directors of the Issuer.

“Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.

“Common Stock” means the Common Stock, $0.0001 par value per share, of the
Issuer and any other Capital Stock into which such stock may hereafter be
changed.

 

15



--------------------------------------------------------------------------------

“Common Stock Equivalent” means any Convertible Security or warrant, option or
other right to subscribe for or purchase any Additional Shares of Common Stock
or any Convertible Security, but not including the Other Lion Warrants.

“Convertible Securities” means evidences of indebtedness, shares of Capital
Stock or other Securities which are or may be at any time convertible into or
exchangeable for Additional Shares of Common Stock. The term “Convertible
Security” means one of the Convertible Securities.

“Credit Agreement” means the Credit Agreement, dated as of March 13, 2009, as it
may be amended, amended and restated, supplemented or otherwise modified from
time to time, among the Issuer, certain subsidiaries of the Issuer as facility
guarantors, Wilmington Trust FSB, in its capacity as administrative agent and in
its capacity as collateral agent thereunder, Lion Capital (Americas) Inc., as a
lender, and Lion/Hollywood L.L.C., as a lender, and the other lenders from time
to time party thereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property, as determined by the Board
acting in good faith, assuming a willing buyer and a willing seller, provided
that no minority or illiquidity discount shall be taken into account and no
consideration shall be given to any restrictions on transfer, or to the
existence or absence of, or any limitations on, voting rights.

“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether federal, state or local, and whether domestic or
foreign.

“Holder” mean the Persons who shall from time to time own this Warrant.

“Independent Appraiser” means an independent nationally recognized or major
regional investment banking firm or firm of independent certified public
accountants of recognized standing that is regularly engaged in the business of
appraising the Capital Stock or assets of corporations or other entities as
going concerns, and which is not affiliated with either the Issuer or the Holder
of any Warrant.

“Issuer” means American Apparel, Inc., a Delaware corporation, and its
successors.

“MSD Warrants” means the Warrants to Purchase 1,000,000 Shares of Common Stock
of the Issuer, dated December 19, 2008, issued to SOF Investments, L.P.—Private
IV.

“NYSE Amex” means the NYSE Amex, and its successors.

“Original Issue Date” means April 26, 2011.

“OTC Bulletin Board” means the over-the-counter electronic bulletin board.

 

16



--------------------------------------------------------------------------------

“Other Common” means any other Capital Stock of the Issuer of any class which
shall be authorized at any time after the date of this Warrant (other than
Common Stock) and which shall have the right to participate in the distribution
of earnings and assets of the Issuer without limitation as to amount.

“Other Lion Warrants” means (i) the Warrant to Purchase 16,000,000 shares of
Common Stock of the Issuer, dated March 13, 2009, issued to Lion/Hollywood
L.L.C., (ii) the Warrant to Purchase 759,809 shares of Common Stock of the
Issuer dated March 24, 2011, issued to Lion/Hollywood L.L.C. and (iii) any other
warrants issued to Lion/Hollywood L.L.C. or its Affiliates pursuant to
Section 5.14(b) of the Credit Amendment, in the case of each of clauses (i),
(ii) and (iii) as such warrants have been and subsequently may be amended or
otherwise modified from time to time.

“Per Share Market Value” means on any particular date (a) the last sale price
per share of the Common Stock on such date on the NYSE Amex or another
registered national stock exchange on which the Common Stock is then listed, or
if there is no such price on such date, then the closing bid price or last sale
price, as applicable, on such exchange or quotation system on the date nearest
preceding such date, or (b) if the Common Stock is not listed then on the NYSE
Amex or any registered national stock exchange, the closing bid price or last
sale price, as applicable, for a share of Common Stock in the over-the-counter
market, as reported by the OTC Bulletin Board or by the National Quotation
Bureau Incorporated (or similar organization or agency succeeding to its
functions of reporting prices) at the close of business on such date, or (c) if
the Common Stock is not then reported by the OTC Bulletin Board or the National
Quotation Bureau Incorporated (or similar organization or agency succeeding to
its functions of reporting prices), then the average of the “Pink Sheet” quotes
for the five (5) Trading Days preceding such date of determination, or (d) if
the Common Stock is not then publicly traded the Fair Market Value of a share of
Common Stock; provided, that all determinations of the Per Share Market Value
shall be appropriately adjusted for any stock dividends, stock splits or other
similar transactions during such period.

“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.

“Securities” means any debt or equity securities of the Issuer, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to purchase or
acquire any Security. “Security” means one of the Securities.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other entity (a) of which such
Person or a subsidiary of such Person is a general partner or (b) of which a
majority of the voting securities or other voting interests, or a majority of
the securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or persons performing
similar functions with respect to such entity, is directly or indirectly owned
by such Person and/or one or more subsidiaries thereof.

 

17



--------------------------------------------------------------------------------

“Term” has the meaning specified in Section 1 hereof.

“Trading Day” means (a) a day on which the Common Stock is traded on the NYSE
Amex, or (b) if the Common Stock is not traded on the NYSE Amex, a day on which
the Common Stock is quoted in the over-the-counter market as reported by the OTC
Bulletin Board or by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices); provided,
however, that in the event that the Common Stock is not listed or quoted as set
forth in (a) or (b) hereof, then Trading Day shall mean any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

“Warrant” means this Warrant.

“Warrant Price” initially means $1.00, as such price may be adjusted from time
to time as shall result from the adjustments specified in this Warrant or in the
Credit Agreement, including Section 4 hereof.

“Warrant Share Number” means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise in full of this
Warrant, after giving effect to all prior adjustments and increases to such
number made or required to be made under the terms hereof.

“Warrant Stock” means Common Stock issuable upon exercise of this Warrant.

12. Other Notices. In case at any time:

(A) the Issuer shall make any distributions to the holders of Common Stock; or

(B) the Issuer shall authorize the granting to all holders of its Common Stock
of rights to subscribe for or purchase any shares of Capital Stock of any class
or other rights; or

(C) there shall be any reclassification of the Capital Stock of the Issuer; or

(D) there shall be any capital reorganization by the Issuer; or

(E) there shall be any (i) consolidation or merger involving the Issuer or
(ii) sale, transfer or other disposition of all or substantially all of the
Issuer’s property, assets or business (except a merger or other reorganization
in which the Issuer shall be the surviving corporation and its shares of Capital
Stock shall continue to be outstanding and unchanged and except a consolidation,
merger, sale, transfer or other disposition involving a wholly-owned Subsidiary
of the Issuer); or

 

18



--------------------------------------------------------------------------------

(F) there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Issuer or any partial liquidation of the Issuer or
distribution to holders of Common Stock;

then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take place.
Such notice also shall specify the date as of which the holders of Common Stock
of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their certificates for Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, disposition, dissolution, liquidation
or winding-up, as the case may be. Such notice shall be given at least twenty
(20) days prior to the action in question and not less than ten (10) days prior
to the record date or the date on which the Issuer’s transfer books are closed
in respect thereto. This Warrant entitles the Holder to receive copies of all
financial and other information distributed or required to be distributed to the
holders of the Common Stock.

13. Amendment and Waiver. Any term, covenant, agreement or condition in this
Warrant may be amended by a written instrument or written instruments executed
by the Issuer and the Holder. Compliance with any term, covenant, agreement or
condition in this Warrant may be waived (either generally or in a particular
instance and either retroactively or prospectively) by a written instrument or
written instruments executed by the party or parties to be bound thereby. Any
failure or delay to exercise any rights hereunder or remedies with respect
hereto shall not constitute a waiver of any such rights or remedies.

14. Governing Law; Jurisdiction. This Warrant shall be governed by and construed
in accordance with the internal laws of the State of New York. This Warrant
shall not be interpreted or construed with any presumption against the party
causing this Warrant to be drafted. The Issuer and the Holder agree that venue
for any dispute arising under this Warrant will lie exclusively in the state or
federal courts located in New York County, New York, and the parties irrevocably
waive any right to raise forum non conveniens or any other argument that New
York is not the proper venue. The Issuer and the Holder irrevocably consent to
personal jurisdiction in the state and federal courts of the state of New York.
The Issuer and the Holder consent to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to it under this Warrant and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 14 shall affect or limit any right to serve process in any other
manner permitted by law. The Issuer and the Holder hereby agree that the
prevailing party in any suit, action or proceeding arising out of or relating to
this Warrant, shall be entitled to reimbursement for reasonable legal fees and
other costs of such proceeding from the non-prevailing party. THE PARTIES HEREBY
WAIVE ALL RIGHTS TO A TRIAL BY JURY.

15. Notices. Any notice, demand, request, waiver or other communication required
or permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery by telecopy or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first

 

19



--------------------------------------------------------------------------------

business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur, and addressed to the party to be notified
at the address indicated below for the Issuer, or at the address for the Holder
set forth in the registry maintained by the Issuer pursuant to Section 9, or at
such other address and/or telecopy or facsimile number and/or to the attention
of such other person as the Issuer or the Holder may designate by written
notice.

If to the Issuer:

American Apparel, Inc.

747 Warehouse Street

Los Angeles, California 90021-1106

Attention: General Counsel

Tel. No.: (213) 488-0266

Fax No.: (213) 201-3062

with copies (which copies shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, CA 90071

Attention: Jeffrey H. Cohen & David C. Eisman

Tel. No.: (213) 687-5288 and (213) 687-5381

Fax No.: (213) 621-5288 and (213) 621-5381

16. Warrant Agent. The Issuer may, by written notice to the Holder of this
Warrant, appoint an agent having an office in New York, New York for the purpose
of issuing shares of Warrant Stock on the exercise of this Warrant pursuant to
subsection (b) of Section 2 hereof, exchanging this Warrant pursuant to
subsection (e) of Section 2 hereof or replacing this Warrant pursuant to
subsection (d) of Section 3 hereof, or any of the foregoing, and thereafter any
such issuance, exchange or replacement, as the case may be, shall be made at
such office by such agent.

17. Remedies. The Issuer stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Issuer in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate and that, to the fullest extent permitted by law, in
addition to any other remedies available to the Holder at law or in equity, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.

18. Successors and Assigns. This Warrant and the rights evidenced hereby shall
inure to the benefit of and be binding upon the successors and assigns of the
Issuer, the Holder hereof and (to the extent provided herein) the holders of
Warrant Stock issued pursuant hereto, and shall be enforceable by any such
Holder or holder of Warrant Stock.

 

20



--------------------------------------------------------------------------------

19. Merger or Consolidation of the Corporation. In connection with any merger or
consolidation of the Issuer into, or sale, transfer or lease of all or
substantially all of the Issuer’s property to, any other Person, the Issuer will
(a) cause the successor entity, transferee or lessee, as the case may be (if not
the Issuer), to assume the due and punctual performance and observance of each
and every covenant and condition of this Warrant to be performed and observed by
the Issuer or (b) the agreement providing for such merger, consolidation or sale
to expressly provide for adjustments to the Warrant in accordance with the terms
and conditions hereof or for the payment to the Holders in accordance with the
terms and conditions hereof in respect of any Warrants held by such Holders as
if such Warrants were exercised.

20. Modification and Severability. If, in any action before any court or agency
legally empowered to enforce any provision contained herein, any provision
hereof is found to be unenforceable, then such provision shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
If any such provision is not enforceable as set forth in the preceding sentence,
the unenforceability of such provision shall not affect the other provisions of
this Warrant, but this Warrant shall be construed as if such unenforceable
provision had never been contained herein.

21. Headings. The headings of the Sections of this Warrant are for convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.

(Remainder of Page Intentionally Left Blank)

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and year
first above written.

 

AMERICAN APPAREL, INC. By:  

/s/ John Luttrell

Name:   John Luttrell Title:  

Executive Vice President and Chief

Financial Officer

 

[Signature Page to Warrant]



--------------------------------------------------------------------------------

EXERCISE FORM

WARRANT

AMERICAN APPAREL, INC.

The undersigned,                         , pursuant to the provisions of the
within Warrant, hereby elects to purchase                      shares of Common
Stock of American Apparel, Inc. covered by the within Warrant.

 

Dated:  

 

    Signature  

 

        Address  

 

         

 

 

The undersigned intends that payment of the Warrant Price shall be made as
(check one or both):

 

Cash Exercise  

 

   Cashless Exercise  

 

  

If the Holder has elected a Cash Exercise (in whole or in part), the Holder
shall pay the sum of $              by certified or official bank check (or via
wire transfer) to the Issuer in accordance with the terms of the Warrant.

If the Holder has elected a Cashless Exercise (in whole or in part), a
certificate shall be issued to the Holder for the number of shares equal to the
whole number portion of the product of the calculation set forth below, which is
                    . The Issuer shall pay a cash adjustment in respect of the
fractional portion of the product of the calculation set forth below in an
amount equal to the product of the fractional portion of such product and the
Per Share Market Value on the date of exercise, which product is
                    .

 

  X = Y   –    (A)(Y)           B   

Where:

The number of shares of Common Stock to be issued to the Holder pursuant to the
exercise of the Warrant by Cashless Exercise                      (“X”).

The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised by Cashless Exercise              (“Y”).

The Warrant Price                      (“A”).

The Per Share Market Value on (i) the Trading Day immediately prior to the date
of exercise in the event that such exercise occurs prior to the close of trading
on such date of exercise or (ii) on the date of exercise in the event that such
exercise occurs after the close of trading on such date of exercise
                     (“B”).



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED,                      hereby sells, assigns and transfers
unto                      the within Warrant and all rights evidenced thereby
and does irrevocably constitute and appoint                 , attorney, to
transfer the said Warrant on the books of the within named corporation.

 

Dated:  

 

    Signature  

 

        Address  

 

         

 

 

PARTIAL ASSIGNMENT

FOR VALUE RECEIVED,                          hereby sells, assigns and transfers
unto                          the right to purchase                      shares
of Warrant Stock evidenced by the within Warrant together with all rights
therein, and does irrevocably constitute and appoint                     ,
attorney, to transfer that part of the said Warrant on the books of the within
named corporation.

 

Dated:  

 

    Signature  

 

        Address  

 

         

 

 

FOR USE BY THE ISSUER ONLY:

This Warrant No. W-             canceled (or transferred or exchanged) this
                     day of                     ,                     , shares
of Common Stock issued therefor in the name of                         , Warrant
No. W-                 issued for                  shares of Common Stock in the
name of                         .